DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al (U.S. Pub 2011/0085012)
Regarding claim 1, a liquid discharging head comprising a plurality of supply manifolds (212) which is configured to receive a liquid to be discharged from a plurality of nozzles (180), and which is provided side by side with each other (Figure 3a; Paragraphs 0062-0063)
A supply integration channel (211) arranged on a first side in a longitudinal direction of the plurality of supply manifolds (Figure 3a; Paragraph 0063)
A first connecting channel (the connecting portion between the supply manifold 212 and the supply integration channel 211) connecting the supply integration channel and a first supply manifold of the plurality of supply manifolds (Figure 3a)
A second connecting channel connecting the supply integration channel and a second supply manifold of the plurality of supply manifolds, the second supply manifold being different from the first supply manifold and being adjacent to the first supply manifold in a short direction of the first supply manifold (plurality of manifolds disclosed along with connecting portions; Figure 3a)
Wherein an outlet (outlet is from the connection of the supply manifold 212 and the supply integration channel 211) of the first connecting channel is arranged on the first side in the longitudinal direction of the plurality of supply manifolds (Figure 3a)
An outlet of the second connecting channel (outlet is from the connection of the supply manifold 212 and the supply integration channel 211)  is arranged on a second side, opposite to the first side, in the longitudinal direction of the plurality of supply manifolds (outlets of the connecting channels will be on opposite sides of the end of the supply integration channel 211; Figure 3a)
Regarding claim 2, a plurality of return manifolds (214) configured to receive the liquid not having been discharged from the plurality of nozzles; 
A bypass channel (215) which connects one of the pluralities of supply manifolds and one of the plurality of return manifolds adjacent to the one of the plurality of supply manifolds directly to one another (Figure 3a; Paragraph 0063)
Regarding claim 4, a flowing direction of the liquid in the first supply manifold (supply channel) and a flowing direction of the liquid in the second supply manifold (return channel) are mutually opposite directions (Figure 3a; Paragraph 0063)
Regarding claim 5, wherein the first connecting channel is connected to an end of the first supply manifold, and the second connecting channel is connected to an end of the second supply manifold (Figure 3a)
Regarding claim 8, wherein the first connecting channel includes a curved part or a bent part (the supply manifold 212 and the supply integration channel 211 are connected at an angle [bend]; Figures 3a; 13)
Regarding claim 9, wherein the plurality of nozzles is arranged in the longitudinal direction of the plurality of supply manifolds (Figure 3a) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (U.S. Pub 2011/0085012) in view of Ishikawa (U.S. Pub. 2008/0036824)
Regarding claim 6, Ishikawa discloses a channel resistance in the first connecting channel and a channel resistance in the second connecting channel are identical to each other (Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ishikawa into the device of Nishikawa, for the purpose of suppressing variation in the jetting characteristics
Regarding claim 7, Ishikawa discloses a channel cross sectional area of the first connecting channel is different from a channel cross sectional area of the second connecting channel (Paragraph 0014)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ishikawa into the device of Nishikawa, for the purpose of suppressing variation in the jetting characteristics

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 22, 2022